       Case 4:19-cv-06785-KAW Document 1 Filed 10/21/19 Page 1 of 6




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Samuel Love,                             Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       Buth-Na-Bodhaige, Inc., a Virginia       Act; Unruh Civil Rights Act
14     Corporation; and Does 1-10,

15               Defendants.

16
17         Plaintiff Samuel Love complains of Buth-Na-Bodhaige, Inc., a Virginia
18   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
19
20     PARTIES:
21     1. Plaintiff is a California resident with physical disabilities. He is
22   substantially limited in his ability to walk. He is a paraplegic who uses a
23   wheelchair for mobility.
24     2. Defendant Buth-Na-Bodhaige, Inc. owned The Body Shop located at or
25   about 169 W. Hillside Blvd., San Mateo, California, in September 2019.
26     3. Defendant Buth-Na-Bodhaige, Inc. owns The Body Shop (“Store”)
27   located at or about 169 W. Hillside Blvd., San Mateo, California, currently.
28     4. Plaintiff does not know the true names of Defendants, their business


                                           1

     Complaint
       Case 4:19-cv-06785-KAW Document 1 Filed 10/21/19 Page 2 of 6




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein,
 5   including Does 1 through 10, inclusive, is responsible in some capacity for the
 6   events herein alleged, or is a necessary party for obtaining appropriate relief.
 7   Plaintiff will seek leave to amend when the true names, capacities,
 8   connections, and responsibilities of the Defendants and Does 1 through 10,
 9   inclusive, are ascertained.
10
11     JURISDICTION & VENUE:
12     5. The Court has subject matter jurisdiction over the action pursuant to 28
13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
16   of action, arising from the same nucleus of operative facts and arising out of
17   the same transactions, is also brought under California’s Unruh Civil Rights
18   Act, which act expressly incorporates the Americans with Disabilities Act.
19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
20   founded on the fact that the real property which is the subject of this action is
21   located in this district and that Plaintiff's cause of action arose in this district.
22
23     FACTUAL ALLEGATIONS:
24     8. Plaintiff went to the Store in September 2019 with the intention to avail
25   himself of its goods and to assess the business for compliance with the
26   disability access laws.
27     9. The Store is a facility open to the public, places of public
28   accommodation, and business establishments.


                                               2

     Complaint
       Case 4:19-cv-06785-KAW Document 1 Filed 10/21/19 Page 3 of 6




 1     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 2   to provide accessible sales counters.
 3     11. On information and belief, the defendants currently fail to provide
 4   accessible sales counters.
 5     12. Plaintiff personally encountered this barrier.
 6     13. By failing to provide accessible facilities, the defendants denied the
 7   plaintiff full and equal access.
 8     14. The lack of accessible facilities created difficulty and discomfort for the
 9   Plaintiff.
10     15. The defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13     16. The barriers identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the
15   Department of Justice as presumably readily achievable to remove and, in fact,
16   these barriers are readily achievable to remove. Moreover, there are numerous
17   alternative accommodations that could be made to provide a greater level of
18   access if complete removal were not achievable.
19     17. Plaintiff will return to the Store to avail himself of its goods and to
20   determine compliance with the disability access laws once it is represented to
21   him that the Store and its facilities are accessible. Plaintiff is currently deterred
22   from doing so because of his knowledge of the existing barriers and his
23   uncertainty about the existence of yet other barriers on the site. If the barriers
24   are not removed, the plaintiff will face unlawful and discriminatory barriers
25   again.
26     18. Given the obvious and blatant nature of the barriers and violations
27   alleged herein, the plaintiff alleges, on information and belief, that there are
28   other violations and barriers on the site that relate to his disability. Plaintiff will


                                               3

     Complaint
       Case 4:19-cv-06785-KAW Document 1 Filed 10/21/19 Page 4 of 6




 1   amend the complaint, to provide proper notice regarding the scope of this
 2   lawsuit, once he conducts a site inspection. However, please be on notice that
 3   the plaintiff seeks to have all barriers related to his disability remedied. See
 4   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 5   encounters one barrier at a site, he can sue to have all barriers that relate to his
 6   disability removed regardless of whether he personally encountered them).
 7
 8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14     20. Under the ADA, it is an act of discrimination to fail to ensure that the
15   privileges, advantages, accommodations, facilities, goods and services of any
16   place of public accommodation is offered on a full and equal basis by anyone
17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
18   § 12182(a). Discrimination is defined, inter alia, as follows:
19            a. A failure to make reasonable modifications in policies, practices,
20                or procedures, when such modifications are necessary to afford
21                goods,     services,   facilities,   privileges,    advantages,     or
22                accommodations to individuals with disabilities, unless the
23                accommodation would work a fundamental alteration of those
24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25            b. A failure to remove architectural barriers where such removal is
26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                defined by reference to the ADA Standards.
28            c. A failure to make alterations in such a manner that, to the


                                              4

     Complaint
       Case 4:19-cv-06785-KAW Document 1 Filed 10/21/19 Page 5 of 6




 1                maximum extent feasible, the altered portions of the facility are
 2                readily accessible to and usable by individuals with disabilities,
 3                including individuals who use wheelchairs or to ensure that, to the
 4                maximum extent feasible, the path of travel to the altered area and
 5                the bathrooms, telephones, and drinking fountains serving the
 6                altered area, are readily accessible to and usable by individuals
 7                with disabilities. 42 U.S.C. § 12183(a)(2).
 8     21. When a business provides facilities such as sales or transaction counters,
 9   it must provide accessible sales or transaction counters.
10     22. Here, accessible sales counters have not been provided.
11     23. The Safe Harbor provisions of the 2010 Standards are not applicable
12   here because the conditions challenged in this lawsuit do not comply with the
13   1991 Standards.
14     24. A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily
16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17     25. Here, the failure to ensure that the accessible facilities were available
18   and ready to be used by the plaintiff is a violation of the law.
19
20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22   Code § 51-53.)
23     26. Plaintiff repleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26   that persons with disabilities are entitled to full and equal accommodations,
27   advantages, facilities, privileges, or services in all business establishment of
28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                              5

     Complaint
       Case 4:19-cv-06785-KAW Document 1 Filed 10/21/19 Page 6 of 6




 1   Civ. Code §51(b).
 2      27. The Unruh Act provides that a violation of the ADA is a violation of the
 3   Unruh Act. Cal. Civ. Code, § 51(f).
 4      28. Defendants’ acts and omissions, as herein alleged, have violated the
 5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6   rights to full and equal use of the accommodations, advantages, facilities,
 7   privileges, or services offered.
 8      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9   discomfort or embarrassment for the plaintiff, the defendants are also each
10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11   (c).)
12
13             PRAYER:
14             Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16           1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20           2. Damages under the Unruh Civil Rights Act, which provides for actual
21   damages and a statutory minimum of $4,000 for each offense.
22           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
24   Dated: October 17, 2019              CENTER FOR DISABILITY ACCESS
25
                                          By:
26
27                                        ____________________________________

28                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff


                                                6

     Complaint
